Citation Nr: 0602838	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and L. C.; the veteran's two sons 
observed


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from February 1980 
to December 1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for bilateral pes 
planus and assigned an initial 10 percent evaluation 
retroactively effective from April 9, 2001.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

To support his claim, the veteran testified at a video-
conference hearing in November 2005 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The transcript of 
that proceeding is of record.

Other records show the veteran also filed a claim in February 
2005 for service connection for plantar fasciitis.  This 
additional claim, however, has not been adjudicated by the RO 
- much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200 (2005).  The veteran is aware of this, as 
he indicated when questioned about it during his video-
conference hearing, so this additional claim is referred to 
the RO for appropriate development and consideration.  The 
Board does not currently have jurisdiction to consider it.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  Because of his bilateral pes planus, the veteran has pain 
in his feet, but his current 10 percent rating takes this 
into account, and there are no objective clinical indications 
that he also has marked deformity, swelling on use, or 
callosities.
CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the bilateral pes planus.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent a VCAA letter in 
August 2002 explaining the type of evidence required to 
substantiate his claim for service connection for bilateral 
pes planus.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in August 2002 - prior to the RO readjudicating and 
ultimately granting his claim for service connection for 
bilateral pes planus in June 2004.  (Note:  There had been a 
prior adjudication and denial of this claim in August 2001, 
before sending him VCAA notice.)  In any event, the RO 
eventually granted his claim, so any concerns over when he 
received the VCAA notice are inconsequential.  And although 
the RO provided the VCAA notice in the context of when he was 
trying to establish his entitlement to service connection for 
bilateral pes planus, this benefit, as mentioned, has since 
been granted, and the current appeal is a "downstream" 
issue - for a higher initial rating.  So additional VCAA 
notice concerning this "downstream" issue is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a 
notice of disagreement (NOD) that raises a new issue in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

Also bear in mind the RO issued a statement of the case (SOC) 
in October 2004 pertaining to the specific claim now at issue 
(i.e., for a higher initial rating for the now service-
connected bilateral pes planus), and the SOC included 
citation to the VCAA's implementing regulations.  The veteran 
submitted several supporting lay statements in October 2005 
- from his wife, two sons, former employer 
at Blair Construction, and friend (and former coworker, L. 
C.).  The veteran's wife and former coworker, L. C., also 
provided supporting testimony during the November 2005 video-
conference hearing.  Also during the hearing, the veteran 
indicated that he would be obtaining and submitting 
additional medical evidence from Dr. Daniel Methuselah 
concerning treatment he had received for bilateral pes planus 
and plantar fasciitis.  The veteran also mentioned he was 
scheduled to undergo surgery in January 2006 at the local VA 
Medical Center (VAMC) in Columbia.  So the Board held the 
record open (in abeyance) after the hearing to allow him time 
to obtain and submit this additional relevant evidence.  
But inexplicably he never did.  He also has not contacted VA 
to indicate this evidence is still forthcoming.  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).  

Consequently, "the record has been fully developed," to the 
extent possible, and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

A March 2001 VA treatment note indicates the veteran 
complained of foot pain, including a burning/stinging 
sensation.  His gait was normal and pedal pulses were 2+ 
bilaterally.  The assessment was foot pain.  An addendum 
indicates that an x-ray showed minimal degenerative joint 
disease of the feet.

A subsequent March 2001 treatment note indicates the veteran 
complained of foot pain due to fallen arches (so flat feet).

The veteran was afforded a VA examination in connection with 
his claim for service connection in July 2001.  According to 
the report, he complained of sore feet, on both sides of the 
bottom of his feet.  He also said foot inserts and heel cups 
do not relieve his pain.  Physical examination showed a 
normal callus pattern on the plantar aspects of his feet, and 
there was no tenderness to palpation or compression of the 
feet and heels.  His feet were well aligned, and he ambulated 
with heel-toe reciprocating gait, without antalgia or 
limitations.  His skin was normal.  There were no motor or 
sensory deficits and dorsalis pedis pulses were 2+.  The VA 
examiner also indicated the veteran complained of a strained 
back and reported a history of depression.

An October 2001 VA treatment note shows the veteran 
complained of pain and burning on the plantar aspect of his 
feet and posterior heel pain.

A January 2002 treatment note from P. Bearden, D.P.M., states 
the veteran complained of bilateral foot pain, worse upon 
prolonged standing and ambulation.  He also complained of 
burning, swelling, tenderness, and throbbing of the feet, 
with a gradual onset of symptoms.  Physical examination 
showed palpable dorsalis pedis pulses and posterior tibial 
pulses bilaterally.  Muscle strength was full and symmetric, 
without atrophy or abnormal movement.  There was no evidence 
of pain upon evaluation.  There was abduction of the forefoot 
at that Chopart joint upon evaluation of the posterior tibial 
tendon bilaterally, with loss of height of the 
medial longitudinal arch and valgus deflection of the heel 
bilaterally.  There was prominence of the medial navicular 
and bowstringing of the tibial pedal tendon.  Neurological 
evaluation was normal.  The assessments were bilateral limb 
pain, posterior tibial tendon dysfunction and posterior 
tibial tenosynovitis bilaterally, and pes planus.  Dr. 
Bearden also indicated the veteran complained of back and 
joint pain.

A February 2002 treatment note from Dr. Methuselah indicates 
the veteran had tight plantar fascia and a moderately 
pronated stance, with good posterior tibial strength.

An April 2002 VA treatment note shows the veteran's feet were 
not painful as his arch supports were helping.  His pulses 
were intact.  The assessment was bilateral plantar fasciitis.

A May 2002 letter from D. Methuselah, D.P.M., states the 
veteran complained of severe pain in the arches, inferior and 
posterior heels of the feet, and pain that radiated into the 
posterior thigh with prolonged weight bearing.  A history of 
treatment with non-steroidal anti-inflammatory drugs, shoe 
inserts, and steroid injections was noted.  Physical 
examination showed tight bilateral plantar fascia, with 
tenderness to palpation; moderate pronate stance, right worse 
than left; good posterior tibial strength; and an absence of 
pain with inversion against resistance.  The assessment was 
bilateral plantar fasciitis with pronation.  

A July 2002 letter from L. Craig, F.N.P., states the veteran 
complained of severe pain of the arches and heels of his 
feet.  Physical examination showed tenderness upon palpation 
at the calcaneus and the balls of the feet bilaterally, 
without pain upon inversion against resistance.   The 
assessment included plantar fasciitis.

Treatment notes from the B-L Family Practice, P.A., indicate 
the veteran was treated for foot pain and related a history 
of flat feet.  In February 2002, there was tenderness to 
palpation at the ball of his feet and bilateral calcaneus, 
and the assessment was tendonitis.  In May 2003, he 
complained of numbness and tingling in his extremities with 
prolonged standing and sitting.  He had good pedal pulses and 
there was no evidence of lower extremity deformities.  The 
assessment was foot pain.  Other records show treatment for 
anxiety with depression, chronic pain, insomnia, and back 
pain, with numbness and tingling down his legs.

April and May 2003 treatment notes from Dr. Methuselah 
indicate the veteran complained of bilateral heel pain, 
diagnosed as thickened fascia with inflammation.



An April 2004 Physician Questionnaire, completed by Dr. 
Methuselah, shows that he reviewed a March 1989 statement 
from another provider stating the veteran complained of 
progressively worsening flat feet.  Dr. Methuselah 
characterized the veteran's current level of severity 
regarding his feet as moderate.

A May 2004 VA treatment note indicates the veteran complained 
of pain in his feet, particularly with walking or prolonged 
standing.  A history of flat feet was noted.  Physical 
examination showed fallen arches bilaterally, without 
evidence of clubbing, cyanosis, or edema.  His skin was 
intact and his motor and reflex examinations were normal.  
Additional VA treatment records, dated April 2004 through 
August 2004, indicate the veteran was treated for abdominal 
pain and depression, including a major depressive disorder, 
with a history of alcohol dependence and substance abuse.

The veteran was afforded a VA examination in August 2004 in 
connection with his current "downstream" claim for a higher 
initial rating.  The report indicates he complained of 
bilateral foot pain on prolonged standing and walking more 
than a half mile.  He described the pain as being in the 
plantar aspect of his feet and in his heels.  He reported 
that he used prescription shoe inserts and special "SAS" 
shoes, but that they do not seem to help.  He also reported 
that he had some injections into his heels and plantar 
aspects of his feet, but he denied receiving any physical 
therapy.  He related that he was unemployed, but previously 
worked on an assembly line and in a grocery store, which were 
problematic jobs because he had to stand for prolonged 
periods.  He also related that his foot pain affected his 
activities of daily living by causing depression due to his 
inability to work and limiting his recreational activities, 
i.e., he cannot jog.  The VA examiner noted the veteran 
had been treated in the VA Pain Clinic related to his low 
back and left lower extremity pain.

Objective physical examination was negative for corns or 
calluses, except for a mild corn on the medial aspect of the 
right big toe.  There was no evidence of edema and the 
veteran's toes, toenails, and skin were normal.  The 
posterior tibial pulses were intact, although his dorsalis 
pedis pulses could not be felt.  There was no evidence of 
restricted or painful movement of the feet, and there was no 
tenderness.  There also was no evidence of abnormal weight 
bearing, weakness, or instability.  Upon bilateral heel 
raising, there was no inversion at the subtalar joints.  
The veteran had shallow arches, which disappeared upon weight 
bearing.  His Achilles alignment was normal and there was no 
pain upon manipulation of his Achilles tendon.  His gait was 
normal.  The diagnosis was bilateral flexible pes planus.  
The VA examiner indicated the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

Written statements submitted in October 2005 by the veteran's 
wife, two sons, N.M. (former boss at Blair Construction), and 
L.C. (former coworker at Blair) allege the veteran had 
problems with his feet such that he was unable to stand 
and work due to the extent of his pain.

And, as previously mentioned, the veteran testified at a 
video-conference hearing before the undersigned VLJ of the 
Board in November 2005.  In testimony, the veteran said he 
received treatment for his feet approximately every 6 months 
and that he had been scheduled for surgery in January 2006 
related to his plantar fasciitis.  He also testified that he 
had constant foot pain, which interfered with his ability to 
stand and walk, such that he had to quit his job.  He 
indicated that the pain goes up his legs and into his back.  
He stated that he had not worked in 4 or 5 years.  His wife 
testified that he had been unable to keep a job since his 
military service, and that his feet had bothered him since 
leaving the military.  His former co-worker, L.C., provided 
additional supporting testimony - saying the veteran could 
not perform his work at a construction company (Blair) for 
very long because he could not stand on his feet all day, as 
required.

The veteran's bilateral pes planus is currently rated as 10-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral flat foot or a 30 percent rating for bilateral 
flat foot requires a severe condition with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

In considering these rating criteria in relation to the 
medical evidence of record, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show that he has marked deformity, skin or vascular 
changes, swelling, or callosities.  And while there are 
credible indications he experiences intermittent pain - 
especially from prolonged walking (ambulation) and standing, 
his gait is still normal.  Likewise, there is no evidence of 
associated limitation of motion or functional impairment in 
his feet due to his pain and he experiences some relief with 
orthotic shoe inserts, despite that he has at times denied 
this.  Furthermore, his muscle strength and pedal pulses are 
normal and his Achilles tendon is aligned.  Additionally, the 
medical evidence of record distinguishes between his symptoms 
from his nonservice-connected plantar fasciitis and service-
connected pes planus.  Only the functional impairment 
specifically attributable to his pes planus can be cited as 
grounds for increasing his rating because the plantar 
fasciitis has not yet been shown to be caused by or related 
to his military service.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The plantar fasciitis may, at 
some point in the not too distant future, be service 
connected (bearing in mind the veteran filed a claim for this 
additional condition in February 2005).  But that has not yet 
occurred.  Therefore, his symptomatology specifically 
attributable to his bilateral pes planus most closely fits 
within the criteria for the currently assigned 10 percent 
evaluation.

In determining the veteran is not entitled to an initial 
rating higher than 10 percent for his bilateral pes planus, 
the Board also has considered whether he is entitled to 
a higher initial rating on the basis of functional loss due 
to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The fact that 
he experiences pain, particularly with prolonged use of 
his feet, means his pes planus is at least symptomatic in 
this specific respect.  Nevertheless, as previously 
mentioned, his current 10 percent rating for moderate pes 
planus contemplates "pain on use."  So this symptom, even 
assuming he has it, is already factored into his current 10 
percent rating.  Thus, there is no objective clinical 
indication that he has other symptoms, aside from this, which 
result in any additional functional limitation (motion, etc.) 
to a degree that would support a rating higher than 10 
percent.  Indeed, the VA compensation examiner who most 
recently evaluated the severity of the pes planus in August 
2004 specifically indicated the veteran's range of motion was 
not limited by pain, premature/excess fatigue, weakness, or 
lack of endurance - even following repetitive use.

Finally, the Board has considered whether the veteran is 
entitled to a higher initial rating on an extra-schedular 
basis.  But the Board concludes the record does not present 
such "an exceptional and unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his bilateral pes planus 
causes, standing alone, marked interference with his 
employment (meaning over and beyond that contemplated by his 
current schedular rating) or necessitates frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, by his own 
admission, his plantar fasciitis is the much more troubling 
condition; he has not required any hospitalization or 
prolonged treatment for his bilateral pes planus - 
especially in comparison.  And although he testified that he 
was unable to work due to his bilateral pes planus, as did 
his friend and former coworker L. C., the objective medical 
evidence of record indicates the veteran's nonservice-
connected back problems, plantar fasciitis, and even major 
depressive disorder are far more significant factors in his 
current unemployability.  So there is no basis for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating of the bilateral pes planus.  So there 
is no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
bilateral pes planus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


